Case 1:17-cv-07599-JBW-ST Document 44 (Ex Parte)                Filed 04/25/19 Page 1 of 3 PageID
                                    #: 499


                                        505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                                tel. 516.303.0552
  Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                   spencer@spencersheehan.com

                                                               April 25, 2019
  Magistrate Judge Steven L. Tiscione
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201
                                                Re:    1:17-cv-07599-JBW-ST
                                                       Leguette v. Schwan’s Company et al.
  Dear Magistrate Judge Tiscione:

          This office represents the plaintiff in the above action. In accordance with your Honor’s
  Rules and the ECF entry of February 28, 2019, plaintiff submits this settlement position letter,
  prior to the settlement conference on April 30, 2019 at 3:00 PM, Hearing Room N504, 225 Cadman
  Plaza East.

  I. PRE-CONFERENCE EXCHANGE OF A DEMAND AND AN OFFER

          Your Honor’s Rules instruct plaintiff’s counsel to “submit a written itemization of damages
  and settlement demand to defendant’s counsel with a brief explanation of why such a settlement
  is appropriate” at least fourteen (14) days prior to the conference.

         Plaintiff’s counsel has not provided a settlement demand to defendant’s counsel because
  opposing counsel indicated clearly to me that settlement of this action is not an option for
  defendant. Moreover, defendant has not voluntarily provided sales data on a national or state basis,
  such that plaintiff cannot make an adequate demand.

          It was my understanding based on conversations with defendant’s counsel, that this
  information would be provided voluntarily to limit the attorney time on both sides and conserve
  judicial resources in the event of any disputes. This would have been consistent with the manner
  in which the parties exchanged information prior to the hearing on defendant’s motion for
  summary judgment on January 30, 2019.

         I have been informed by defendant’s counsel that such cooperation will not be forthcoming
  and that plaintiff must submit formal discovery demands. This will be done within the next several
  days.

         Plaintiff will not speculate as to why defendant does not wish to engage in settlement
  discussion beyond a position that the case has no merit. Plaintiff does not wish to take the Court’s
  time with rehashing issues the parties have presented before the Court.

         Moreover, defendant’s opposition to plaintiff’s benign request to transfer the Florida
  claims evinces its position contrary to Rule 1 of the Federal Rules of Civil Procedure. Individual
  Rules, Section II (“require[ing] that disputes be resolved in a manner that is ‘just, speedy and
  inexpensive.’”) contrast with ECF 43, April 15, 2019 (“Plaintiff should file a new case in the
Case 1:17-cv-07599-JBW-ST Document 44 (Ex Parte)                    Filed 04/25/19 Page 2 of 3 PageID
                                    #: 500


  Middle District of Florida, using Florida counsel.”).

  II. FLORIDA ACTION

         Less than thirty (30) days after receiving a copy of the hearing transcript, plaintiff
  submitted an amended complaint complying with Judge Weinstein’s Order to sever and transfer
  the Florida plaintiff’s claims to the Middle District of Florida. ECF No. 42, April 14, 2019.
  Defendant opposed plaintiff’s attempt to comply with the instructions of Judge Weinstein.

          To the extent the undersigned is not admitted in Florida, upon severing the action, it is
  standard for the incoming counsel to seek pro hac vice admission within thirty (30) days and/or
  associate with local counsel. This is what plaintiff would do should Judge Weinstein grant
  plaintiff’s motion for transfer and severing.

  III. SETTLEMENT STATEMENTS

         Plaintiff has been willing to discuss settlement of this action from the outset and made
  defendant aware of this position. Due to defendant’s position that the case is without merit, the
  conversation has not progressed towards specific items which would be included in a settlement.

           Plaintiff’s position it that after defendant depletes its packaging supplies which exclusively
  emphasize the butter content of the crust, the labels be modified to indicate the crust is “butter-
  flavored” or “buttery tasting.” While the role of butter in the crust is central to this action, plaintiff
  is willing to compromise on a label modification. For instance, if defendant proposed to retain the
  butter claim but clearly indicated “Shortening Butter Blend” in place of “butter” on the front label,
  this would be acceptable.

         Plaintiff further proposes that a settlement be applied to all consumers within New York
  who purchased the Products during the relevant statutes of limitation periods be eligible for
  monetary compensation or vouchers which can be applied to the purchase of butter products which
  contain at least 50% butter.

          Plaintiff will submit its hours expended thus far for approval as attorney fees. At this point,
  plaintiff has not had to hire experts yet. Therefore, the ability to reach a settlement is increased
  with lower overall costs than it would be in several months.

  IV. CONCLUSION

          Plaintiff looks forward to the settlement conference and moving this case forward
  consistent with the scheduling order. Plaintiff is open to negotiations on settlement terms to the
  extent they remedy the allegedly misleading product claims. Thank you.

                                                                   Respectfully submitted,

                                                                   /s/ Spencer Sheehan
                                                                   Spencer Sheehan
Case 1:17-cv-07599-JBW-ST Document 44 (Ex Parte)                   Filed 04/25/19 Page 3 of 3 PageID
                                    #: 501



                                          Certificate of Service

  I certify that on April 25, 2019, I served the foregoing by electronically filing and/or mailing (first-
  class mail) same, to the persons or entities indicated below, at their last known address of record
  (blank where not applicable).

                                                       ☐ CM/ECF                  ☐ First-Class Mail


                                                                   /s/ Spencer Sheehan
                                                                   Spencer Sheehan
